Case 19-22390-CMB        Doc 64     Filed 01/07/20 Entered 01/07/20 15:26:11            Desc Main
                                   Document      Page 1 of 1



              IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                     WESTERN DISTRICT OF PENNSYLVANIA

In re:

         EDWARD C. LECKEY             )              Case No. 19-22390-CMB
                                      )
                          Debtor.     )              Chapter 7
                                      )
                                                                       39
                                      )              Document No.
         JEFFREY J. SIKIRICA,         )
         CHAPTER 7 TRUSTEE,           )
                                      )
                          Movant,     )
                                      )
                                v.    )
                                      )
         EDWARD C. LECKEY             )
                                      )
                          Respondent. )
                                  ENTERED BY DEFAULT
                                      ORDER OF COURT
                          7th              January, 2020
         AND NOW, this                                               xxxx it is hereby
                                day of ____________________________, 2019,

ORDERED and DECREED that the deadline for the Chapter 7 Trustee, Jeffrey J. Sikirica, to

object to the exemptions taken by the Debtor, Edward C. Lecky, is extended from thirty (30)

days after the conclusion of the § 341 Meeting of Creditors to ninety (90) days after the

conclusion of the § 341 Meeting of Creditors which is February 2, 2020.



                                                     BY THE COURT:


     FILED
     1/7/20 3:25 pm
     CLERK
                                                 ________________________
                                                    Honorable Carlota M. Böhm
     U.S. BANKRUPTCY                             Carlota M. States
                                                    United  BöhmBankruptcy Judge
     COURT - WDPA                                Chief United States Bankruptcy Court Judge
